DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 8/13/2021, with respect to Claims 1-6, 10-12 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-6, 10-12 have been withdrawn. 
Allowable Subject Matter
Claims 1-6, 10-12 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 10, Koyama teaches a pixel having a light emitting element connected to a driving transistor, a primary transistor, a primary wiring and a tertiary transistor connected to a first electrode of a capacitor, a secondary transistor and secondary wiring connected to a second electrode of a capacitor; further, a node connecting the gate of the drive transistor, source of a primary transistor, drain of the tertiary transistor and a first electrode of the capacitor. Guo teaches a switch transistor controlled by an enable signal connected to a drive transistor and an OLED. Inoue teaches data lines respectively connected to a primary and secondary wire whose potentials are grounded when the driving voltage is turned off. With respect to Claims 1 and 10, neither Koyama, Guo or Inoue taken or alone or in combination do not teach “wherein each of the plurality of pixel circuits further including: the drive transistor connected to the light emitting element; a first switch transistor connected to the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694